FILED
                                                                                                       DALLAS COUNTY
                                                                             Bridgette Vation
                                      05-15-00039-CV                                              1/12/2015 10:07:08 AM
                                                                                                           FELICIA PITRE
                                                                                                        DISTRICT CLERK



                                            NO. 13-12651-C

                                                                                    FILED IN
                                                                             5th COURT OF APPEALS
THE STATE OF TEXAS,                                   ()           IN THE DISTRICTDALLAS,
                                                                                    COURT  TEXAS
                                                      ()                     1/13/2015 12:27:46 PM
       Plaintiff                                      ()                            LISA MATZ
                                                                                      Clerk
                                                      ()
vs.                                                   ()            OF DALLAS COUNTY, TEXAS
                                                      ()
ONE 2001 BMW X5,                                      ()
                                                      ()
       Defendant                                      ()            68TH JUDICIAL DISTRICT


                                CLAIMANT'S NOTICE OF APPEAL


TO THE HONORABLE COURT:

       COMES NOW, Claimant, Fernanda Devany, who filed an answer and appeared in

person in the trial of this action and claimed ownership interest in the 2001 BMW X5

automobile, vehicle identification number WBAFB33561 LH25230, Texas license number

DSM305 that was found to be contraband liable to forfeiture to the State of Texas gives

notice of her intent to appeal the trial court's judgment rendered on December 16, 2014.

This   appeal      is   taken    to   the     Fifth        Court   of Appeals    in   Dallas,   Texas.



                                                                    Respectfully submitted


                                                                     /s/ Kevin Kurtz
                                                                    Kevin Kurtz
                                                                    Attorney and Counselor at Law
                                                                    3621 Mockingbird Lane
                                                                    Dallas, Texas 75205
                                                                    (214) 559-0505
                                                                    Fax# (214) 559-0580
                                                                    Email kevin@kurtzesq.com
                                                                    State Bar No. 11770500

NOTICE OF APPEAL
                               CERTIFICATE OF SERVICE

        The undersigned certifies that the above Notice of Appeal has been sent to Plaintiff,

The State of Texas at opposing cou nsel's office at the Criminal District Attorney for Dallas
                                                                        FA ~ 2.f'l · (g.$'.3 .- t-1   "1S'f
County Texas's office in the Frank Crowley Criminal Courthouse via l:+aAEI deliv8ry on the

  9th     day of January, 2015 .



         Is/Kevin Kurtz
        Kevin Kurtz




NOTICE OF APPEAL